Citation Nr: 0424888	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  00-10 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of gunshot wounds to the left flank and scapula 
with retained foreign bodies, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1971 to September 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision by the RO that 
denied the veteran's claim of entitlement to an increased 
rating for the service-connected residuals of a gunshot wound 
to the left scapula and left flank, with retained foreign 
bodies.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 2000.  Then, in September 2002, the 
veteran testified at a Video Conference hearing at the RO 
before the undersigned Veterans Law Judge.  The transcripts 
of his testimony are associated with the claims file.  At the 
September 2002 Video Conference hearing, the veteran raised 
the issue of entitlement to a total rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).  As such, the Board refers the 
issue of entitlement to a TDIU to the RO for appropriate 
adjudicative action.  

The case was initially before the Board in November 2002, at 
which time the Board undertook additional development of the 
veteran's claim pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  As a result, the veteran was afforded a VA 
orthopedic and neurological examination in February 2003.  In 
addition, the Board obtained additional VA medical records 
and medical records referable to a grant of Social Security 
Administration benefits.  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, in September 2003 
this case was remanded by the Board to the RO for initial 
consideration of the additional evidence since the veteran 
did not submit a statement waiving initial consideration by 
the Agency of Original Jurisdiction.

In a March 2004 Supplemental Statement of the Case, the RO 
most recently affirmed the determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, as well as what 
VA has done to aid the veteran in substantiating his claim; 
the veteran has indicated he has no additional evidence or 
information related to his claim; and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's service-connected residuals of gunshot 
wounds to the left lateral scapula and left lateral flank 
with retained foreign bodies are manifested by subjective 
complaints of pain, weakness, and functional limitation; but 
the objective evidence indicates no scar tenderness, no soft-
tissue loss, no muscle damage and no limitation of motion; 
there is no current evidence of muscle hernia, nor is there 
objective evidence of limitation of function, spasm, weakness 
or tenderness associated with the muscle injury or scar; and 
tests of strength and endurance compared with the sound side 
do not demonstrate positive evidence of impairment due to the 
gunshot wounds.  

3.  The veteran's service-connected residuals of gunshot 
wounds to the left lateral scapula and left lateral flank 
with retained foreign bodies more nearly approximate that of 
moderately severe muscle injury to the thoracic and cervical 
spine areas.  




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service-connected residuals of gunshot wounds to the left 
lateral scapula and left lateral flank with retained foreign 
bodies have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.56, 4.73, Diagnostic 
Code 5320 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter - Duty to Notify and Assist

The veteran filed his increased rating claim in March 1999.  
In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to notice and 
the duty to assist.  Since that time, the United States Court 
of Appeals for Veterans Claims (Court) has held expressly 
that the revised notice provisions enacted by section 3 of 
the VCAA and found at 
38 U.S.C.A. § 5103(a) (West 2002) apply to cases pending 
before VA at the time of the VCAA's enactment.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In general, the VCAA provides that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159 (2003).  

In this case, in a letter dated in January 2002, the RO 
notified the veteran of the VCAA and indicated that the 
veteran should tell the RO about any additional information 
or evidence, VA or non VA that he wanted the RO to obtain.  
In addition, the veteran was requested to complete and return 
release authorization forms so that VA could request any 
identified medical records from his private physicians.  The 
veteran was also notified that he should identify all VA 
facilities wherein he received treatment, including dates of 
treatment in order for the RO to obtain any such records.  To 
substantiate his increased rating claim, the evidence must 
show that his service-connected condition had gotten worse.  
The RO notified the veteran in the December 1999 rating 
decision, February 2000 Statement of the Case (SOC), May 
2000, August 2000 and March 2004 Supplemental Statements of 
the Case (SSOC's), of what evidence was necessary to 
substantiate the veteran's claim for increase.  For example, 
the rating decision, SOC and SSOC's listed the medical 
criteria necessary to obtain the next higher rating and 
applied the current medical evidence of record to the 
applicable rating criteria for injuries to Muscle Group XX.  

Moreover, pursuant to the veteran's hearing testimony, 
additional development was undertaken.  This included 
obtaining records from the Social Security Administration, 
additional VA medical records and affording the veteran a 
orthopedic and neurological examination to determine the 
current nature, extent and severity of the service-connected 
residuals of gunshot wounds to the left lateral flank and 
left lateral scapula.

In its December 1999 rating decision, the RO notified the 
veteran of the results of a May 1999 VA examination, and in 
its February 2000 SOC, provided a detailed outline of the 
rating criteria for muscle disabilities, thereby notifying 
the veteran of the evidence needed to substantiate his claim 
for an increased rating.  In addition, in a letter dated in 
January 2002, the RO requested that the veteran provide the 
names and addresses of private health care providers from 
which he received treatment or evaluation for his service-
connected disability and told him that VA would request the 
evidence he identified.  At his Video Conference hearing in 
September 2002, the veteran testified that treatment for his 
gunshot wound residuals had all been at the VA Medical Center 
(VAMC) in Cincinnati, Ohio.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO provided him with VA 
examinations in May 1999 and February 2003 and has obtained 
records for the veteran from the Social Security 
Administration and from the VAMC.  The veteran has stated 
that he has received all treatment for his service-connected 
disability at the Cincinnati VMAC, and the RO has continually 
obtained records from that facility.  Though requested to do 
so, the 
veteran has not supplied, identified or authorized release of 
any potentially relevant medical records or other evidence.  
The veteran's representative has provided written arguments 
in conjunction with the veteran's claim.  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim of entitlement to an 
increased rating for the service-connected residuals of 
gunshot wounds to the left lateral flank and left lateral 
scapula was initially denied prior to the enactment of the 
VCAA.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision which becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-04.  As discussed above, the Board has found that the 
appellant was provided every opportunity to identify and 
submit evidence in support of his claim.  

In the January 2002 letter, the RO asked the veteran to 
identify any additional information or evidence that he 
thought would support his claim, to identify evidence he 
wanted VA to try to get and asked him to send VA the 
information describing additional evidence or the evidence 
itself.  This language adequately asked the veteran to 
provide any evidence in his possession that pertains to the 
claim, as directed in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

With regard to the duty to assist, the record contains 
reports of VA post service treatment and examinations.  
Moreover, the veteran's statements in support of his claim 
are affiliated with the claims file.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Moreover, the veteran, in a March 2004 statement, reiterated 
that he had functional impairment due to pain, that the 
gunshot wounds did limit his functional ability and that he 
was on several medications for pain and spasm.  The veteran 
also requested that the Board continue with his appeal.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no further assistance that might substantiate the 
claim is required.  

II.  Factual Background

The veteran contends that a rating in excess of 20 percent is 
warranted for the service-connected residuals of gunshot 
wounds to the left lateral flank and left lateral scapula.  

Historically, the veteran served on active duty from June 
1971 to September 1976.  In a March 1979 rating decision, 
service connection was granted for residuals of a gunshot 
wound, left flank and scapula with retained foreign bodies.  
A 10 percent rating was assigned, effective from November 18, 
1977.  

Then, in an August 1996 rating decision, the RO increased the 
rating to 20 percent for the service-connected residuals of a 
gunshot wound, left flank and scapula with retained foreign 
bodies, effective from July 3, 1996.  

In March 1999, the veteran submitted a claim for an increased 
rating for the service-connected residuals of a gunshot 
wound, left flank and scapula with retained foreign bodies.  

In conjunction with his claim for increase, the veteran was 
afforded a VA examination in May 1999.  The veteran reported 
intermittent flares of back pain.  He described the pain as 
being on his left side, sort of a sharp pain, made worse by 
lifting the patients that he took care of at the nursing home 
where he worked intermittently.  The pain was reportedly 
relieved with a couple of hours of rest.  The veteran stated 
that he intermittently had to miss work because of severe 
back pain that did not go away after a couple of hours and it 
would stay for a couple of days.  The veteran stated that 
after several years of doing that, he realized that he could 
not work in the nursing home any longer.  The veteran stated 
that he currently was working as a volunteer in a soup 
kitchen, and as a volunteer, he had to carry heavy boxes and 
heavy food trays every once in awhile.  

The veteran indicated that carrying anything over a couple of 
pounds did hurt his back.  The veteran stated that he still 
used proper positioning and tried to lift with his legs; 
however, he still got pain in the left side of his back 
whenever lifting anything heavy.  The veteran stated that he 
tried to rest during the day and that occasionally the pain 
would go away after a short while, but more often, the pain 
would last for several hours.  The veteran stated that if he 
really over did it, the pain may last for a day or two.  The 
veteran indicated that he had been given extra strength 
Tylenol as well as Advil and Naprosyn which afforded minimal 
relief, but did not take care of the pain completely.  The 
veteran stated that he did have minimal pain with walking and 
with climbing stairs, though that did not compare to the pain 
while lifting.  The veteran stated that intermittently, he 
would get a spasm or a pain at night while he was sleeping, 
though for the most part, again, the exacerbations were 
limited to exertion.  

The veteran did not relate any history of bony damage or 
nerve or vascular structures that were affected.  The veteran 
denied any limited range of motion.  

On physical examination, there were two entry wounds 
approximately 1 cm in diameter each, one in the lateral 
portion of his left scapula and one at the upper portion of 
his left flank, just inferior to the left costal margin 
posteriorly.  Both scars were flush with the skin with normal 
skin tone.  There were no adhesions.  There was no tenderness 
noted in those areas.  There was no appreciable tissue loss.  
It appeared as if the latissimus dorsi was penetrated both 
times.  There was no tendon damage.  There did not appear to 
be any bone, joint, or nerve damage.  His muscle strength was 
5/5 in both upper and lower extremities diffusely.  The 
veteran had negative straight leg raises.  The veteran did 
not have any point tenderness over either of the lesions or 
his back.  The veteran did complain of a diffuse tenderness 
over the mid thoracic spine.  The veteran had no muscle 
herniation.  The veteran had full range of motion of his 
hips, knees, ankles, shoulders.  The veteran could flex to 
approximately 100 degrees of his lumbar spine.  He was able 
to extend to approximately -10 degrees.  He could laterally 
flex to 15 degrees in both directions though the veteran did 
state that when he laterally flexed to the right, he had some 
pain on that left side.  He was able to rotate approximately 
50 degrees in either direction.  On ambulation, the veteran 
appeared to favor his left side.  He was able to rotate 
approximately 50 degrees in each direction.  On ambulation, 
the veteran appeared to favor his left side, though when 
standing still, he had normal posture.  

The examiner noted that X-rays of the veteran's spine were 
obtained when he was seen in the emergency room approximately 
one month prior to the examination.  His lumbar spine showed 
no evidence of bony lumbosacral abnormality and the bullet 
fragment was noted next to the L3 vertebral body.  The 
thoracic spine showed mild degenerative changes of the lower 
thoracic spine with a bullet fragment as well.  The cervical 
spine showed mild degenerative changes of the lower thoracic 
spine with a bullet fragment as well.  The cervical spine 
showed mild anterior spurring at C4, C5; otherwise it was 
unremarkable.  

The diagnosis was that of status post multiple gunshot wounds 
to the left back and flank without apparent residual; 
arthritis of the thoracic and lumbar spine with residual of 
back pain with exertion.  

In a December 1999 rating decision, the RO confirmed and 
continued the 20 percent rating for the service-connected 
residuals of gunshot wounds to the left lateral scapula and 
left lateral flank, level of T-10, with retained foreign 
bodies and damage to Muscle Group XX.

The veteran's Notice of Disagreement (NOD) was received in 
January 2000 and the RO issued a SOC in February 2000.  

VA Mental Health treatment records show treatment for drug 
abuse and psychiatric disorder(s).  The records also note 
that the veteran presented to a primary care nurse 
practitioner in May 1999 complaining of left-sided tingling 
with no difficulty moving his hand or arm.  His speech was 
clear and logical, his gait was steady, and there was no 
facial droop.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 2000.  The veteran complained of 
increased pain while walking and trouble sitting, sleeping, 
going up and down stairs, and bending over.  

The veteran testified at a Video Conference hearing at the RO 
before the undersigned Veterans Law Judge sitting in 
Washington, DC in September 2002.  The veteran testified that 
he received all of his medical treatment from the VAMC in 
Cincinnati, Ohio.  The veteran reported that his current 
medications included Gabapentin, Trazodone, Olanzapine, 
Fluoxetine, and Rabiarazone.  The veteran testified that he 
was treated at the Cincinnati VAMC about twice per month, and 
that he received no private treatment for the residuals of 
the gunshot wounds.  

The veteran testified that the pain was not centralized to a 
certain part of his left shoulder, but rather, it radiated to 
other parts of his body, specifically down his left side from 
the scapula down toward the left leg.  The veteran testified 
that the medications helped with the pain, which was 
sometimes like a shooting pain.  The veteran reported that he 
had some muscle spasms, mostly during cold months.  

When asked about his ability to do household chores and/or 
other activities of daily living, the veteran testified that 
he had difficulty washing dishes and vacuuming.  The veteran 
indicated that he volunteered at the VAMC three days per 
week.  The veteran also testified that he got dizzy if he 
raised his arms and that it would be difficult to raise his 
arms over his head.  The veteran testified that he was left-
hand dominant.  The veteran testified that his gunshot 
residuals have, in the past, caused him to drop things, like 
a water glass, coffee and a fork and/or spoon due to weakness 
of the left arm.  The veteran also reported numbness and 
tingling in his left arm, almost every day.  

The veteran testified that he wore a back brace and used a 
TENS unit to help alleviate spasms.  

The veteran indicated that he had been in receipt of Social 
Security Disability payments for the past 20 years, and that 
his gunshot residuals were connected to the award of Social 
Security Disability benefits.  

In November 2002, the Board undertook additional development 
of the veteran's claim.  As part of the development, Social 
Security Administration documents were obtained and 
associated with the claims file.  The records indicate that 
the veteran received Social Security Disability benefits for 
schizotypal personality disorder with borderline intellectual 
functioning.

In addition, the veteran was afforded a comprehensive VA 
orthopedic and neurological examination in February 2003.  
The examiner indicated that the veteran's claims file was 
extensively reviewed as part of the examination process.  

The examiner noted that the veteran's past medical history 
was significant for hepatitis C, post-traumatic stress 
disorder (PTSD), depression, hypercholesterolemia, headaches, 
status post traumatic amputation on the right middle finger 
just distal to the distal interphalangeal joint sustained in 
childhood, and gastroesophageal reflux disease.  The examiner 
noted that the veteran claimed to have had a stroke in 2001 
that left him with left-sided weakness and numbness; however, 
the examiner was unable to find evidence in the electronic 
medical records of the Cincinnati VAMC for a history of 
stroke.  

The examiner noted that the veteran's medications included 
gabapentin, fluoxetine, rabeprazole, colestipol, trazodone, 
baclofen, choline magnesium trisalicylate, and Darvocet.  

The veteran complained of constant pain in the lower back.  
He described the pain as sharp and rated it as 9/10 and 
stated that it lead to problems sleeping.  His back became 
stiff at times when he was pushing a patient in a wheelchair 
while doing his volunteer work.  The veteran reported back 
fatigue with a lack of endurance.  The examiner noted that 
the veteran used a TENS unit and did stretching exercises 
daily.  The veteran denied any associated features or 
symptoms such as weight loss, fever, malaise, dizziness, or 
visual disturbances.  He complained of numbness in the left 
arm and leg with intermittent tingling and left arm and leg 
weakness to the point that he dropped things.  He had normal 
bowel and bladder function and denied knowledge of what a 
penile erection might be.  The veteran had a corset-type back 
brace that was issued through the VAMC.  He usually wore it 
when doing volunteer work, and when at home, but was not 
wearing it during the examination.  

The examiner noted that the veteran had an exploratory 
laparotomy at the time of his gunshot wound in an attempt to 
remove the bullets, but that he had no subsequent surgery 
concerning his injury.  The veteran denied re-injury.  

Physical examination objectively noted that the veteran was a 
well-nourished, well-developed man in no apparent distress.  
There was a 1 cm scar on the lateral left scapula and a 1 cm 
scar in the left flank representing entry wounds.  Neither is 
tender nor adherent.  There was no appreciable tissue loss 
underneath the scars.  There was a 10 1/2 cm scar on the 
abdomen above the navel that was also nontender and 
nonadherent.  

The spine, limbs, posture and gait, position of the head, 
curvatures of the spine, symmetry in appearance, and symmetry 
and rhythm of spinal motion were within normal limits.  Range 
of motion was tested using a goniometer.  Unless stated 
otherwise, both active and passive ranges of motion were 
identical.  There was no pain with motion unless specifically 
stated.  Back flexion was 95 degrees out of 90 degrees.  
Extension was 45 degrees out of 40 degrees.  Both left and 
right lateral bending were 45 degrees out of 40 degrees.  
Both left and right rotational twisting were 40 degrees out 
of 40 degrees.  Range of motion was not affected by factors 
other than spinal injury or disease, such as the veteran's 
body habitus.  During a flare-up or following repetitive use, 
the veteran would not be additionally limited.  There was no 
objective evidence of painful motion, spasm, weakness, or 
tenderness.  There was no postural abnormality, fixed 
deformity (ankylosis) or abnormality of the musculature of 
the back.  

On neurological testing, the veteran had a strength of 5/5 
throughout.  Both tone and rapid alternating movements were 
within normal limits.  Pronator drift was negative.  There 
was no atrophy, fasciculation, or tremor.  Deep tendon 
reflexes were 2/4 throughout and were bilaterally 
symmetrical.  Toes were downgoing bilaterally.  Sensory 
testing revealed a normal pinprick, vibration, and double 
simultaneous extinction.  Light touch was decreased in the 
left face, arm and leg.  Cerebellar testing revealed a normal 
finger-to-nose and toe-to-finger test bilaterally.  The 
veteran's gait was unremarkable.  He could rise to his toes 
and heels without difficulty.  Romberg test was normal.  
Tandem gait was unremarkable.  

With regard to diagnostic and clinical testing, the examiner 
noted that the abdomen and chest x-ray done concurrent with 
the examination showed no active pulmonary disease and no 
significant change since the previous examination.  There 
were metallic bullet and smaller metallic fragments in the 
soft tissues of the back on the right side and not within the 
pleural space and also unchanged since the previous 
examination.  Entire spine x-ray done concurrent with the 
examination showed minimal scoliosis of the thoracic and 
lumbar spine without significant alignment abnormalities.  
There were minimal degenerative changes.  There were metallic 
bullets and smaller metallic fragments noted.  

The examiner also noted that the bone scan done in July 2002 
showed no increased activity over the hip joints in the blood 
pool images.  The delayed bone scan showed slightly increased 
uptake in the regions of both the greater and lesser 
trochanter of the left hip and similarly in the lesser 
trochanter of the right hip.  Osteoarthritic change was noted 
in the hips, knees, and right foot.  The overall impression 
was of osteoarthritis and probable trochanteric bursitis.  
Pelvis and left hip x-ray done in July 2002 showed 
questionable findings of avascular necrosis.  Lumbosacral x-
ray done in July 2002 showed minimal degenerative disc 
disease.  Head computerized tomography (CT) done in September 
1999 was a normal noncontrast head CT.  

The examiner's diagnostic impression of the veteran was that 
he was status post gunshot wound to the left scapula and left 
flank with subsequent exploratory laparotomy.  He claimed to 
have sustained a stroke for which there was no evidence in 
either the electronic medical records of the Cincinnati VAMC 
or upon clinical examination.  The examiner concluded that 
Muscle group XX on the left was penetrated, and there were no 
residual damages from the injury.  There was no functional 
limitation in the left upper extremity resulting from the 
gunshot wound residuals including limitation of motion in all 
directions, weakened movement, excess fatigability, or 
incoordination.  The examiner also indicated that the gunshot 
wound residuals did not cause complaints of pain which were 
visibly manifest on movement, the presence of muscle atrophy 
attributable to the service-connected disability, the 
presence of changes suggesting disuse due to the service-
connected disability, or the presence of any other objective 
manifestation that would demonstrate disuse or functional 
impairment due to pain.  The examiner also concluded that the 
gunshot wound residuals did not limit the functional ability 
to the left upper extremity during flare-ups or after 
repeated motion over a period of time.  The examiner further 
concluded that there were no nerves manifesting residual 
neurological deficit damage associated with the service-
connected gunshot wounds.  




III.  Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  While the 
veteran's entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v.  Derwinski, 2 Vet. 
App. 625, 629 (1992).  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2003); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262. 

The Board has also considered the provision of 
38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.40, functional loss or 
weakness due to pain supported by adequate pathology and 
evidenced by the visible behavior of the appellant is deemed 
a serious disability.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1996), the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim as a 
rating under the Diagnostic Code governing limitation of 
motion of the cervical and/or thoracic spine are for 
consideration.  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion. Johnson v. Brown, 9 
Vet. App. 7 (1996).  The veteran asserts pain on motion.  
However, he does not demonstrate additional range of motion 
loss due to pain on use or during flare-ups as noted by a 
medical examiner. DeLuca.  There is no medical evidence 
showing that the veteran experiences periods of "flare-ups" 
where his limitation of motion is worse due to pain, nor has 
he asserted such.

The veteran's service-connected residuals of gunshot wounds 
to the left flank and left scapula with retained foreign 
bodies is currently rated as 20 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5320 which governs ratings 
for damage to Muscle Group XX.  

Under Diagnostic Code 5320, a noncompensable evaluation is 
warranted for slight disability of Muscle Group XX, which 
includes spinal muscles of the thoracic and cervical region.  
A 10 percent evaluation requires moderate disability.  A 20 
percent evaluation is warranted for moderately severe 
disability and a 40 percent rating is assigned for severe 
disability of the thoracic and cervical region.  38 C.F.R. § 
4.73, Diagnostic Code 5320 (2003).  

According to 38 C.F.R. § 4.56 (2003), regulations governing 
rating muscle injuries generally, a slight disability of 
muscles is contemplated when there is a simple wound of 
muscles without debridement or infection.  The medical 
history will reflect brief treatment and a return to duty, 
with good functional results after healing.  Objective 
findings will include minimal or no scarring, no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or retained metallic fragments in the muscle 
tissue.  38 C.F.R. § 4.56(d)(1) (2003).  

Moderate disability of muscles is contemplated when there is 
a through-and-through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement or prolonged infection.  There is 
service department record or otherwise evidence of in-service 
treatment for the wound.  There is a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  The objective findings include entrance 
and (if present) exit scars, small or linear, indicating a 
short track of the missile through muscle tissue.  There is 
some loss of deep fasciae or muscle substance or impairment 
of muscle tonus and loss of power or lower threshold of 
fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (2003).  

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (2003).  

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound by a 
small, high velocity missile or large low velocity missile, 
with debridement, prolonged infection or sloughing of soft 
parts and intermuscular scarring.  There is a service 
department record or other evidence showing hospitalization 
for a prolonged period of treatment of the wound.  There is a 
record of consistent complaints of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  The objective findings include 
entrance and (if present) exit scars indicating track of the 
missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fasciae, muscle 
substance or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (2003).  

Severe disability of muscles is contemplated where there is a 
through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound is necessary.  
There must be a record of consistent complaint of cardinal 
signs and symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4) (2003).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold or fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R.  § 
4.56(c) (2003). 

In this case, the veteran has consistently complained of the 
cardinal signs and symptoms of muscle disability such as loss 
of power, weakness, and impairment of coordination.  The 
veteran has reported loss of grip strength, numbness and 
tingling of the left arm and leg, and increased pain on use 
of the left arm and back.  

However, the objective evidence is in stark contrast to the 
veteran's assertions.  The medical evidence of record, 
consisting of VA treatment records and VA examinations, 
indicates that there is no residual damage associated with 
the veteran's service-connected gunshot wounds of the left 
flank and left scapula with retained foreign bodies.  
Specifically, the examiner in February 2003 indicated that 
there was no functional limitation in the left upper 
extremity resulting from the gunshot wound.  Moreover, the 
examiner noted that the gunshot wounds did not cause 
complaints of pain which were visibly manifest on movement.  
The examiner reported that there was no presence of muscle 
atrophy or neurological deficit associated with the service-
connected muscle injury.  

There is no evidence of record, other than the appellant's 
contentions, that his current complaints of back and shoulder 
pain and weakness are related to the service-connected 
residuals of gunshot wounds to the left flank and left 
scapula with retained foreign bodies.  As the appellant is 
not a medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The Board does not dispute the veteran's assertions that he 
has pain, weakness, and numbness on the left side; however, 
the examiner in February 2003 made it clear that any such 
symptomatology was unrelated to the service-connected 
disability.  

Based on a review of the evidence in this case, the Board 
finds that a rating in excess of 20 percent for the service-
connected residuals of gunshot wounds of the left lateral 
flank and left lateral scapula with retained foreign bodies 
is not warranted.  The objective medical evidence shows 
findings consistent with no more than moderately severe 
muscle injury to the area of the cervical and/or thoracic 
spine consistent with the currently assigned rating of 20 
percent.  In addition, the medical evidence of record does 
not show that a higher rating is warranted based on 
limitation of motion, functional loss due to pain, weakness, 
fatigability, or incoordination.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for the veteran's service connected 
residuals of gunshot wounds to the left lateral flank and 
left lateral scapula, Muscle Group XX, cervical/thoracic 
region.  In reaching this decision the Board has considered 
the doctrine of reasonable doubt.  However, as the evidence 
preponderates against the veteran's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 4.3 (2003).  


ORDER

An increased rating for the service-connected residuals of 
gunshot wounds to the left lateral flank and left lateral 
scapula with retained foreign bodies is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



